Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 07/19/2022 are accepted. Claims 1-5 and 8-10 are amended; claims 6-7 are cancelled; and claims 11-12 are new.
Response to Arguments
2)	Applicant’s arguments, see section titled “Drawings”, filed 07/19/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see sections titled “Abstract” and “Specification”, filed 07/19/2022, with respect to the abstract and specification have been fully considered and are persuasive.  The objections of the abstract and specification have been withdrawn.
Applicant’s arguments, see section titled “Claim Objections”, filed 07/19/2022, with respect to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn.
Applicant’s arguments, see sections titled “CLAIM REJECTION, enablement” and “CLAIM REJECTION, indefiniteness”, filed 07/19/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claim 9 and the 35 U.S.C. 112(b) rejections of claims 1-9 have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections, filed 07/19/2022, with respect to the claims have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1 and 6-7 as being unpatentable over Prescher et al. (U.S. PGPUB 20180008768), hereinafter Prescher, in view of Tsujikawa et al. (EP452912), hereinafter Tsujikawa, in view of Crouther et al. (FR2488854), hereinafter Crouther; claim 2 as being unpatentable over Prescher in view of Tsujikawa, in view of Crouther, further in view of Suenaga et al. (EP2407533); claim 3 as being unpatentable over Prescher in view of Tsujikawa, in view of Crouther, further in view of Hooven (U.S. PGPUB 20130018326); claim 4 as being unpatentable over Prescher in view of Tsujikawa, in view of Crouther, further in view of Fitzgerald (U.S. PGPUB 20060015071); claim 5 as being unpatentable over Prescher in view of Tsujikawa, in view of Crouther, further in view of Jun-Woo Kim (U.S. PGPUB 20190365988); and claim 8 as being unpatentable over Prescher in view of Tsujikawa, in view of Crouther, further in view of Rosenberg (U.S. Patent No. 3650093), further in view of Kato et al. (U.S. PGPUB 20170326294), further in view of Simon (U.S. PGPUB 20030135164), further in view of Dunn (GB1495856) have been withdrawn.
Election/Restrictions
3)	Claim 1 is allowable. The restriction requirement between claims 1-9 and 10, as set forth in the Office action mailed on 02/09/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/09/2022 is withdrawn.  Claim 10, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Chu (Reg. No. 46625) on 08/10/2022). 
The application has been amended as follows: 
Claim 1, line 3, “being comprised” is amended to “comprised”
Claim 1, line 9, “sac being disposed” is amended to “sac disposed”
Claim 1, line 15, “port being in” is amended to “port in”
Claim 1, line 17, “clamp being in” is amended to “clamp in”
Claim 1, line 20, “device being in” is amended to “device in”
Claim 1, line 24, “being in fluid” is amended to “in fluid”
Claim 3, line 3, “has minimum” is amended to “has a minimum”
Claim 8, line 2, “claim 1” is amended to “claim 4” 
Allowable Subject Matter
5)	Claims 1-5 and 8-12 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of reference is Prescher. Prescher teaches an infusion pump for stem cells (Examiner interprets “for stem cells” to be functional language, with the infusion pump of Prescher being perfectly capable of delivering stem cells) comprising:
	a liquor storage device (as shown in Fig. 1) comprised of: a protective housing (Fig. 1; 8) having cavity structure and a bottom end (as shown in Fig. 1) with a through hole (near Fig. 1; 20); a liquor storage sac (Fig. 1; 2) disposed in said protective housing and having a sac inner wall; an infusion pipe (Fig. 1; 24) having a proximal pipe end, a distal pipe end opposite said proximal pipe end, and a pipe inner wall, said pipe being connected with said liquor storage sac through said through hole; a medicine infusion port (Fig. 1; 4) in fluid connection with said infusion pipe; a liquor stop clamp (Fig. 1; 28) in fluid connection with said infusion pipe, and a flow control device (Fig. 1; 30). 
	While Prescher fails to teach some mechanical aspects of the device, such as an external cone joint, and the order in which these aspects are aligned, these could be remedied with the use of Tsujikawa and Crouther. However, the art alone or in combination fails to teach:
an anionic protective film layered on said sac inner wall and said pipe inner wall,
wherein said anionic protective film is comprised of: a substrate with a side surface, and an anti-coagulation layer on said side surface so as to set an infusion rate of active stem cells, while preventing adherence of stem cells to said sac inner wall and said pipe inner wall, 
wherein said substrate is a composition being comprised of: 20-30 parts by weight of polyvinyl resin, 6-12 parts by weight of tourmaline powder, 0.5-0.7 part by weight of methylcellulose and 0.3-0.6 part by weight of polymethacrylic acid; and
wherein said anti-coagulation layer is another composition being comprised of: 7.5-10 parts by weight of cholesteryl palmitate, 3.5-5 parts by weight of sodium 14oleate, 1-3 parts by weight of sodium stearyl lactate, and 0.2-0.5 part by weight of sodium stearate.
The structure of the anionic protective film, specifically with its particular composition, imparts a novel and non-obvious function of the claimed invention; namely, guaranteeing the infusion rate of the stem cells by preventing stem cells from adhering to the inner wall of the liquor storage sac - as noted by Applicant in Paragraph [73] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             	/BHISMA MEHTA/           Supervisory Patent Examiner, Art Unit 3783